Case 1:19-cv-05582-EK-JO Document 16 Filed 09/11/20 Page 1 of 3 PageID #: 241



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------x
JAMODA AHMED,

                       Plaintiff,              MEMORANDUM & ORDER
                                               19-CV-5582 (EK)(JO)
                 v.

ALEXANDRIA OCASIO-CORTEZ; JOSEPH
CROWLEY,

                       Defendants.
----------------------------------x
ERIC KOMITEE, United States District Judge:

           The Court dismissed this action as frivolous on

August 6, 2020 and entered judgment the same day.           ECF Nos. 12,

13.   On August 25, 2020, pro se Plaintiff filed a letter,

designated on ECF as a “motion for reconsideration,” asking the

Court to “keep this case open” or grant leave to appeal.

ECF No. 13 at 1.

           The Court construes the former request to be a motion

for reconsideration under Rule 59(e) of the Federal Rules of

Civil Procedure, because it was filed within twenty-eight days

of the entry of judgment.      “The standard for granting such a

motion is strict, and reconsideration will generally be denied

unless the moving party can point to controlling decisions or

data that the court overlooked - matters, in other words, that

might reasonably be expected to alter the conclusion reached by

the court.”    Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d
Case 1:19-cv-05582-EK-JO Document 16 Filed 09/11/20 Page 2 of 3 PageID #: 242



Cir. 1995).    A party may not use a motion for reconsideration to

relitigate issues already decided.        Id.

           Plaintiff does not point the Court to any ground for

reconsideration under this strict standard.          Rather, she repeats

allegations that this Court already found to be frivolous.

Also, Plaintiff, who is not proceeding in forma pauperis, argues

that it was wrong to dismiss the case at this stage – before the

deadline to serve Defendants.       However, the Court can dismiss a

case as frivolous on its own motion, even if the plaintiff has

paid the Court’s filing fee.       Fitzgerald v. First E. Seventh St.

Tenants Corp., 221 F.3d 362, 364 (2d Cir. 2000).           Accordingly,

Plaintiff’s motion for reconsideration is denied.

           Plaintiff does have, however, the right to file a

timely appeal of the August 6, 2020 Order, and needs no

permission to do so.      See, e.g., Felder v. Filion, 368 F. App'x

253, 255 (2d Cir. 2010); see also Fed. R. App. P. 4.            The Clerk

of Court is respectfully requested to send an Appeals Packet to

Plaintiff along with a copy of this Order and note the mailing

on the docket.

           In the event that Plaintiff elects to proceed in forma

pauperis on appeal from this Order, the Court certifies pursuant

to 28 U.S.C. § 1915(a)(3) that any such appeal would not be




                                      2
Case 1:19-cv-05582-EK-JO Document 16 Filed 09/11/20 Page 3 of 3 PageID #: 243



taken in good faith and therefore denies in forma pauperis

status.   Coppedge v. United States, 369 U.S. 438, 444–45 (1962).


     SO ORDERED.



                                   /s Eric Komitee________________
                                   ERIC KOMITEE
                                   United States District Judge




Dated: September 11, 2020
       Brooklyn, New York




                                      3
